[j5472ex10d1d5image002.gif]


EXHIBIT 10.1

 

Consulting Agreement

 

 

Effective September 1, 2002, FCG CSI, Inc. d/b/a First Consulting Group
(“CLIENT”), having an address at 111 W. Ocean Blvd., Suite 1000, Long Beach,
California 90802, and Nichol Clinical Technologies Corp (“NCTC”) having an
address at 247 B Forest Avenue, Laguna Beach, California 92651 agree to the
following terms and conditions under which NCTC has agreed to provide CLIENT
with services as described below.

 

1.              Scope of Work.

The services performed by NCTC for CLIENT’s Life Sciences business unit pursuant
to this Agreement shall generally be in the field of Strategic Sales Services as
may be more specifically defined by mutual agreement of the parties from time to
time (the “SERVICES”).

 

2.              Compensation

It is further understood and agreed that CLIENT shall pay NCTC for SERVICES
actually requested by and provide to CLIENT at the rate of $2,500 per day (RATE)
for a minimum of 4 days per month (RETAINER), billed in ½ day increments
(minimum of 4 hours per ½ day).  In addition, administrative overhead will be
paid at the rate of 17.5% ($1750 per month based on the minimum of 4 days per
month) of the base retainer.  If the CLIENT requests fewer hours than covered in
the RETAINER, the RETAINER will not be refundable or credited to CLIENT’s
account unless expressly agreed to by both parties.

 

When necessary NCTC may provide SERVICES at a location away from the
metropolitan area of NCTC’s regular place of business.  CLIENT will reimburse at
actual cost (as supported by receipts) NCTC for reasonable travel and living
expenses incurred by NCTC.

 

Payment of fees and expense to NCTC shall be due and payable on the 15th of each
month in following a billable month.  NCTC shall provide invoices for monthly
fees and any reimbursable expenses within 5 business days following month end.

 

3.              Manner of Performance

NCTC represents that it has the requisite expertise, ability and legal right to
render the SERVICES, and will perform the SERVICES in an efficient manner and in
accordance with the terms of this Agreement.  NCTC will abide by all laws, rules
and regulations that apply to the performance of the SERVICES.  NCTC is an
independent contractor, and shall not be considered an employee of CLIENT.

 

4.              Mutual Non-disclosure of Confidential Information

The disclosing party agrees to mark all written information deemed confidential
and proprietary as “Confidential Information”, and to provide a written
representation of any orally or visually presented confidential and proprietary
information, properly marked as being “Confidential Information”, within thirty
(30) days of disclosure of such information to the other party.

 

The Receiving Party agrees to make reasonable efforts to ensure that neither it
nor any of its subsidiaries, divisions, employees, agents, independent
contractors, or other persons or organizations over which it has control, will
directly or indirectly use any Confidential Information which is marked
“Confidential Information” for any purpose not associated with its evaluation,
or disseminate or disclose any of the “Confidential Information” to any person
or persons who are not employees or consultants of the Receiving Party, or to
any persons who do not need to have knowledge of such information in the course
of their employment with the Receiving Party, without the express written
consent of the Disclosing Party, for a period of three (3) years from receipt
thereof.

 

 

247B Forest Ave

Laguna Beach, CA 92651

 

Phone:    949-497-2636

Fax:         949-203-8799

Email:      hatchcyte@yahoo.com

--------------------------------------------------------------------------------


 

The Party’s obligations under this Agreement shall not apply to any information
which:

 

•      Is or becomes publicly known without the wrongful act or breach of this
Agreement by the Receiving Party;

 

•      Is independently developed by the Receiving Party without the benefit of
the disclosed Confidential Information, or is already known to the Receiving
Party at the time of disclosure;

 

•      Is rightfully received by the Receiving Party from a third party who is
not under any obligation of confidentiality to the Disclosing Party; or

 

•      Is disclosed by the Receiving Party with the written approval of the
Disclosing Party.

 

 

5.              Conflicts of Interest

NCTC represents that it has advised CLIENT prior to the date of signing this
Agreement of any relationship with competitors of CLIENT, which would present a
conflict of interest with the SERVICES, or which would prevent NCTC from
carrying out the terms of this Agreement.  NCTC agrees to advise CLIENT of any
such relationships that arise during the term of this Agreement.

 

6.              Indemnification

NCTC agrees to indemnify and hold CLIENT harmless for any injury occurring to
the property or person of NCTC as a result of NCTC’s performance of SERVICES
under this Agreement, except to the extent that said injury has occurred because
of the gross negligence of CLIENT.

 

7.              Term

The term of this Agreement shall end on March 31, 2003.  Either party may
terminate this Agreement for cause (i.e., NCTC’s nonperformance or CLIENT
failure to pay amounts due and owing under this Agreement) on 15 days advance
written notice; provided that such termination shall only be effective if the
cause for termination in not cured by the defaulting party prior to the
expiration of the 15-day notice period.

 

8.              General

This Agreement supersedes all prior agreements and understandings between the
parties.  This Agreement may not be changed or terminated orally by or on behalf
of either party.  This Agreement shall be construed according to the laws of
California.

 

9.              Severability

If any of the provisions of this Agreement are void or unenforceable, the
remaining provisions shall nevertheless be effective, the intent being to
effectuate this Agreement to the fullest extent possible.

 

AGREED:

 

Nichol Clinical Technologies Corp

 

FCG CSI, Inc. d/b/a First Consulting Group

 

 

 

 

 

 

 

 

By:

F. Richard Nichol

 

By:

 Luther Nussbaum

Title:

Principal

 

Title:

Chairman and CEO

 

 

 

 

 

Date:

 

 

Date:

 

 

 

 

 

 

 

--------------------------------------------------------------------------------